                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

In re:                                                        )
                                                              ) Chapter 11
REMINGTON OUTDOOR COMPANY,                                    )
INC, et al.,1                                                 ) Case No. 20-81688-CRJ11
                                                              )
                 Debtors.                                     ) (Jointly Administered)
                                                              )

                              AMENDED NOTICE OF PARTICIPANTS

         Pursuant to paragraph 3 of the Order Scheduling and Establishing Remote Hearing

Procedures for the September 23, 2020 Sale Hearing [Doc. 491], E. I. du Pont de Nemours and

Company and Sporting Goods Properties, Inc. a hereby identify the following participants for the

September 23, 2020 sale hearing and the pretrial status hearing:

         Lawrence Voit                                        Tobey M. Daluz, Esq.
         Alexandra K. Garrett                                 Chantelle D. McClamb, Esq.
         SILVER, VOIT & GARRETT                               BALLARD SPAHR LLP
         Attorneys at Law, P.C.                               919 Market Street, 11th Floor
         4317-A Midmost Dr.                                   Wilmington, DE 19801
         Mobile, AL 36609                                     Telephone: (302) 252-4465
                                                              Fax: (302) 252-4466
                                                              E-mail: daluzt@ballardspahr.com
                                                                      mcclambc@ballardspahr.com


Dated: September 15, 2020

                                                     /s/ Alexandra K. Garrett
                                                     Lawrence Voit
                                                     Alexandra K. Garrett
                                                     SILVER, VOIT & GARRETT

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC
(4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and
Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW,
Huntsville, AL 35824



DMEAST #42248667 v1

Case 20-81688-CRJ11              Doc 687 Filed 09/15/20 Entered 09/15/20 12:14:35                            Desc
                                   Main Document    Page 1 of 2
                                              Attorneys at Law, P.C.
                                              4317-A Midmost Dr.
                                              Mobile, AL 36609
                                              Phone: (251) 343-0800
                                              Fax: (251) 343-0862

                                              and

                                              Tobey M. Daluz, Esq.
                                              Chantelle D. McClamb, Esq.
                                              BALLARD SPAHR LLP
                                              919 Market Street, 11th Floor
                                              Wilmington, DE 19801
                                              Telephone: (302) 252-4465
                                              Fax: (302) 252-4466
                                              email: daluzt@ballardspahr.com
                                                     mcclambc@ballardspahr.com

                                              Counsel for E. I. du Pont de Nemours and Company
                                              and Sporting Goods Properties, Inc.

                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 15, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF service, which will send notification of such filing to all
parties registered to receive such service.

                                              /s/ Alexandra K. Garrett
                                              Alexandra K. Garrett




DMEAST #42248667 v1

Case 20-81688-CRJ11          Doc 687 Filed 09/15/20 Entered 09/15/20 12:14:35                 Desc
                               Main Document    Page 2 of 2
